Citation Nr: 9916829	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  99-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for high fever, 
weakness, and malaise.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression and organic mood disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

The issues currently on appeal arise before the Board of 
Veterans' Appeals (Board) from a rating decision of November 
1998 from the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas, Regional Office (RO).


REMAND

The evidence that a hearing at the RO, requested by the 
veteran was canceled on March 30, 1999.  Subsequently, the 
veteran in a VA Form 9, Appeal to Board of Veterans' Appeals, 
and in a letter received by the RO in April 1999, requested a 
hearing at the RO. 

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should take the appropriate 
action in scheduling the veteran for his 
requested hearing to be held before a 
hearing officer at the RO.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all private and VA 
medical records, to include dates he was 
treated at the VA facility in Arkansas, 
pertaining to treatment for the 
disabilities in issue.  The RO should 
obtain all records which are not on file.  
The RO should notify the veteran that she 
may submit additional evidence and 
argument in support of his claims. See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Following any other actions deemed appropriate by the RO, the 
case should be reviewed by the RO.  If any benefit sought is 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case and an 
opportunity to respond, if appropriate.  The case should then 
be returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of the case.  The veteran need take no 
action until notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

